 

Exhibit 10.20

 

CHELSEA THERAPEUTICS INTERNATIONAL, LTD.


CONTROLLED EQUITY OFFERINGSM

Amendment No. 3 to
SALES AGREEMENT

 

November 26, 2012

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Reference is made to the Sales Agreement, dated July 2, 2010, as amended by
Amendment No. 1 dated July 26, 2011 and Amendment No. 2 dated December 28, 2011
(the “Sales Agreement”), between Cantor Fitzgerald & Co. (“CF&Co”) and Chelsea
Therapeutics International, Ltd., a Delaware corporation (the “Company”),
pursuant to which the Company agreed to sell through CF&Co, as sales agent, up
to $19,750,000 of shares of common stock, par value $0.0001 per share, of the
Company. All capitalized terms used in this Amendment No. 3 to Sales Agreement
between CF&Co and the Company (this “Amendment”) and not otherwise defined
herein shall have the respective meanings assigned to such terms in the Sales
Agreement. CF&Co and the Company agree as follows:

 

A.Amendments to Sales Agreement. The Sales Agreement is amended as follows:    

 1.The first sentence of the first paragraph of Section 1 of the Sales Agreement
is hereby amended to replace the term “$19,750,000” with “$20,000,000”.    
2.The first sentence of the second paragraph of Section 1 of the Sales Agreement
is hereby amended to replace the term “Form S-3 (File No. 333-161236)” with
“Form S-3 (File No. 333-179183)”.    

3.The following sentence shall be added as the third sentence, to the second
paragraph of Section 1 of the Sales Agreement:    

“The Company may file one or more additional registration statements from time
to time that will contain a base prospectus and/or prospectus supplement with
respect to the Placement Shares.”

 

4.The first sentence of the Placement Notice attached as Schedule 1 to the Sales
Agreement shall be amended to add “as amended on July 26, 2011, December 28,
2011 and November 26, 2012” immediately after “July 2, 2010”.    

5.Schedule 3 shall be amended by deleting “Simon Pedder
(simon.pedder@chelsearx.com)” and “Peter Dippolito (pdippolito@cantor.com)” and
adding “Joseph Oliveto (oliveto@chelsearx.com)” under “The Company.”    

6.The first sentence of the Form of Representation Date Certificate attached as
Exhibit 7(l) to the Sales Agreement is amended to add “as amended on July 26,
2011, December 28, 2011 and November 26, 2012” immediately before “(the “Sales
Agreement”)”.

 

B.          Prospectus Supplement. The Company shall file a 424(b) Prospectus
Supplement reflecting this Amendment within 2 business days of the date hereof.

 



1

 

 

 

C.          No Other Amendments. Except as set forth in Part A above, all the
terms and provisions of the Sales Agreement shall continue in full force and
effect.

 

D.          Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Amendment by one party to the other may be made by facsimile or email
transmission.
 

E.          Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

 

 

[Remainder of page intentionally left blank.]



 

2

 

 

If the foregoing correctly sets forth the understanding between the Company and
CF&Co, please so indicate in the space provided below for that purpose,
whereupon this Amendment No. 3 to Sales Agreement shall constitute a binding
agreement between the Company and CF&Co. 

 

  Very truly yours,           CHELSEA THERAPEUTICS     INTERNATIONAL, LTD.      
    By: /s/ J. Nick Riehle             Name:  J. Nick Riehle     Title:  Vice
President and Chief Financial Officer

 

ACCEPTED as of the date first-above written:

 

CANTOR FITZGERALD & CO.

 

By: /s/ Jeffrey Lumby     Name:  Jeffrey Lumby Title:  Senior Managing Director

 

 

 